Clifford F. Brown, J.
This court has thoroughly and painstakingly reviewed the entire record in this case. Because we are convinced that the record affirmatively demonstrates that appellant was denied his constitutional right to the effective assistance of counsel, we hereby reverse appellant’s convictions, vacate the death sentence, and remand the cause for further proceedings.
We turn our attention first to the failure of defense counsel to conduct any investigation into appellant’s background for purposes of obtaining evidence in mitigation, and their resulting failure to present any such evidence at the penalty stage of the proceeding.
Our examination of the record reveals that counsel for the defense openly stated to the court that he had not even discussed with his client the penalty aspect of the case.3 Counsel then asked for, and was given, a *89ten-minute recess. Following this recess, the trial court, with the acquiescence of defense counsel, set the hearing for the very next day. At the hearing, the defense presented only the unsworn statement of appellant. No mitigating evidence of any kind was offered.
This scenario, depicting as it does the complete lack of preparation and zeal on the part of defense counsel regarding the question of whether their client should live or die, compels the conclusion that appellant was deprived of any effective, meaningful assistance from his counsel at this obviously critical stage of the proceedings.
“ ‘Of all the rights that an accused person has, the right to be represented by counsel is by far the most pervasive, for it affects his ability to assert any other rights he may have.’ ” United States v. Cronic (1984), 466 U.S. 648, 654, quoting Schaefer, Federalism and State Criminal Procedure (1956), 70 Harv. L. Rev. 1, 8. “Unless the accused receives the effective assistance of counsel, ‘a serious risk of injustice infects the trial itself.’ ” Cronic, supra, at 656, quoting Cuyler v. Sullivan (1980), 446 U.S. 335, 343.
The United States Supreme Court has found that “[f]or purposes of describing counsel’s duties * * * [a] capital sentencing proceeding need not be distinguished from an ordinary trial.” Strickland v. Washington (1984), 466 U.S. 668, 687. “[Cjounsel has a duty to make reasonable investigations or to make a reasonable decision that makes particular investigations unnecessary.” Id. at 691. A lawyer has a duty to investigate “the circumstances of the case and to explore all avenues leading to facts relevant to the merits of the case and the penalty in the event of conviction. * * *” 1 A.B.A. Standards for Criminal Justice (1982 Supp.), No. 4-4.1.
In cases similar to the one at bar, the federal courts have held that a lack of reasonable investigation and preparation for the sentencing phase of a capital trial constitutes ineffective assistance of counsel.4 In Pickens v. *90Lockhart (C.A. 8, 1983), 714 F. 2d 1455, the defendant was sentenced to die. His attorney had failed to investigate defendant’s background and offered no evidence in mitigation. The circuit court viewed this as an abdication by the attorney of his responsibility toward his client, which resulted in imposition of the death penalty by default.
“* * * Given the severity of the potential sentence and the reality that the life of * * * [the defendant] was at stake, we find that it was incumbent upon * * * [his] counsel to offer mitigating proof. There exists no indication in the record that * * * [counsel] made any tactical decision; it appears much more likely that he abdicated all responsibility for defending his client in the sentencing phase. We cannot view such an abdication as meeting the level of effective assistance required under the sixth amendment. * * * [I]t is only after a full investigation of all the mitigating circumstances that counsel can make an informed, tactical decision about which information would be most helpful to the client’s case. In the present case, it is undisputed counsel failed to make any investigation whatsoever. * * * He was left with no case to present. A total abdication of duty should never be viewed as permissible trial strategy. * * * Here, counsel’s default deprived * * * [the defendant] of the possibility of bringing out even a single mitigating factor. Mitigating evidence clearly would have been admissible. * * * The jury would have considered it and possibly been influenced by it. * * * We find that * * * [the defendant] was actually and substantially prejudiced in the penalty phase of the case.” Id. at 1467. (Emphasis sic.) See, also, Blake v. Kemp (C.A. 11, 1985), 758 F. 2d 523, certiorari denied (1985), _ U.S. _, 88 L. Ed. 2d 367; King v. Strickland (C.A. 11, 1983), 714 F. 2d 1481.
It is quite clear from the foregoing that the duty of defense counsel to investigate his client’s background for mitigating factors is an indispensable component of the constitutional requirement that a criminal defendant — and particularly one on trial for his life — be afforded effective representation and assistance from his lawyer. The maladroit presentation offered by appellant’s attorneys in the sentencing phase did not, by any standard, meet that requirement. No mitigating evidence of any kind was offered. No continuance was requested for purposes of investigating appellant’s background for mitigating factors. The only “evidence” for the defense heard by the jury was a lengthy unsworn statement by appellant protesting his innocence, followed by a closing argument by defense *91counsel in a similar vein, actually berating the jurors for their guilty verdict and repeatedly urging them to “reconsider the evidence.” These statements were not only pointless at that stage, but almost certainly prejudiced appellant by making the jurors feel that their integrity was being impugned. Given that appellant’s attorneys had a particular duty to render meaningful assistance to appellant, their failure to investigate appellant’s background to obtain mitigating evidence, combined with the inept presentation of pointless and provocative statements by both appellant and counsel to the jury, compels us to conclude that appellant was deprived of the effective assistance of his counsel at the penalty phase of this proceeding.
Furthermore, it is well recognized that a duty rests on the trial court, as well as on the defendant’s counsel, to take special care to see that an accused’s rights are properly protected. Powell v. Alabama (1932), 287 U.S. 45. The lesson oí Powell is that a trial judge must exercise extreme caution to ensure that full justice is accorded to the accused and that defense counsel is not unfairly handicapped in his presentation of defendant’s case to the jury. Under the circumstances of this case, we believe that the trial court erred in setting the sentencing hearing too soon after appellant’s conviction of aggravated murder with specifications.
The record reflects that the trial judge had been advised by counsel for appellant that there was a complete lack of preparation on the part of defense counsel for the penalty phase. R.C. 2929.024 requires the court to provide the services necessary for effective representation at the sentencing stage of an aggravated murder case. The statutory scheme is effectuated further by R.C. 2929.03(D)(1) which provides that “[t]he defendant shall be given great latitude in the presentation of evidence of the mitigating factors set forth in division (B) of section 2929.04 of the Revised Code and of any other factors in mitigation of the imposition of the sentence of death. * * *” These statutes implicitly require a reasonable time to prepare for the presentation of mitigating evidence. In our view, appellant was deprived of meaningful assistance of counsel at this critical stage of the proceeding. It is a vain act to give the accused a sentencing hearing with no opportunity to prepare for it, or to guarantee him counsel without giving such counsel a reasonable opportunity to explore and investigate potential mitigating factors.
We hasten to add that the mere failure to present mitigating evidence at the penalty phase of a capital trial does not itself constitute proof of ineffective assistance of counsel or deprivation of the accused’s right to a fair trial. It is conceivable that the omission of such evidence in an appropriate case could be in response to the demands of the accused or the result of a tactical, informed decision by counsel, completely consonant with his duties to represent the accused effectively. The totality of the circumstances herein, however, forces us to conclude that the instant cause *92illustrates the utter lack of informed, calculated decision-making on the part of counsel in the penalty phase of appellant’s capital trial.5
We are also gravely concerned with the failure of counsel to object to the inclusion in the indictment, and the submission to the jury at both the guilt and penalty stage, of specification number two, alleging that appellant “had a firearm on or about his person or under his control * * *.” This specification is not among the aggravating circumstances enumerated by the General Assembly in R.C. 2929.04(A).6 R.C. 2941.14 *93(B), pertaining to allegations to be included in an aggravated murder indictment, states:
“Imposition of the death penalty for aggravated murder is precluded unless the indictment or count in the indictment charging the offense specifies one or more of the aggravating circumstances listed in division (A) of section 2929.04 of the Revised Code.”
R.C. 2901.04(A) mandates that “[sections of the Revised Code defining offenses or penalties shall be strictly construed against the state, and liberally construed in favor of the accused.” Viewed in this light, R.C. 2941.14(B) limits the aggravating circumstances which may be considered in imposing the death penalty to those specifically enumerated in R.C. 2929.04(A).
This conclusion was at least implicitly recognized by this court in State v. Jenkins (1984), 15 Ohio St. 3d 164, certiorari denied (1985), _ U.S. _, 87 L. Ed. 2d 643. This court observed at 207:
“The statutory framework in Florida discussed in Barclay [v. Florida (1983), 463 U.S. 939] is similar to Ohio’s. Like in Ohio, the statute precluded consideration of non-statutory aggravating circumstances * * *.” (Emphasis added.)
Indeed, the Eighth and Fourteenth Amendments to the United States Constitution would appear to preclude the inclusion of non-statutory aggravating specifications. Pursuant to Furman v. Georgia (1972), 408 U.S. 238, and its progeny, the United States Supreme Court has directed that jury discretion in capital sentencing be sufficiently guided so as to avoid the arbitrary and selective imposition of the death penalty. In State v. Jenkins, supra, at 196, a California decision was discussed and quoted:
“ ‘The use in the penalty phase of both these special circumstance allegations thus artificially inflates the particular circumstances of the crime and strays from the high court’s mandate that the state “tailor and apply its law in a manner that avoids the arbitrary and capricious infliction of the death penalty.” (Godfrey v. Georgia [1980], 446 U.S. 420 at p. 428. * * *) The United States Supreme Court requires that the capital-sentencing procedure must be one that “guides and focuses the jury’s objective consideration of the particularized circumstances of the individual offense and the individual offender before it can impose a sentence of *94death.” (Jurek v. Texas [1976], 428 U.S. 262, at pp. 273-274 * * *.) That requirement is not met in a system where the jury considers the same act or an indivisible course of conduct to be more than one special circumstance.’ ” Jenkins, supra, quoting People v. Harris (1984), 36 Cal. 3d 36, 201 Cal. Rptr. 782, 798, 679 P. 2d 433, 449. The inclusion of a non-statutory aggravating factor creates a situation where a jury can deviate from the guidance provided by statute. The result may be an “arbitrary and capricious infliction of the death penalty” contrary to the dictates of Godfrey, supra.
The inescapable conclusion is that it was error to submit the non-statutory aggravating factor to the jury for its consideration in the penalty phase of the trial. Because the penalty of death is “qualitatively different from a sentence of imprisonment, however long[,] * * * there is a corresponding difference in the need for reliability in the determination that death is the appropriate punishment in a specific case.” Woodson v. North Carolina (1976), 428 U.S. 280, 305. Presenting the jury with specifications not permitted by statute impermissibly tips the scales in favor of death, and essentially undermines the required reliability in the jury’s determination.
Under the facts at bar, the failure of appellant’s attorneys to object to the submission to the jury of a non-statutory aggravating factor in the penalty phase of a capital trial constitutes ineffective assistance of counsel according to the principles discussed supra. Where absolutely no evidence in mitigation is offered by the defense, and no attempt is made to prevent the cumulation of impermissible aggravating factors, the defendant is exposed to an inexcusably heightened probability of receiving a sentence of death. We cannot characterize this total abandonment of appellant’s defense at such a critical stage as even approaching the effective assistance of counsel. Appellant’s sentence of death is therefore vacated.
We now turn to a consideration of whether the trial court’s denial of defense counsel’s request for a continuance at the guilt phase of the proceeding constituted reversible error. For the following reasons, we find that it does, and we accordingly reverse appellant’s convictions.
In making this motion for a continuance, defense counsel stated to the court that certain newly discovered material evidence had come to light that defense counsel had not had an opportunity to evaluate or investigate. This evidence involved the presence of other, unidentified persons in the small hotel at the time of the murder, who had not been stopped or questioned by police. Defense counsel requested a one-week continuance to investigate this new evidence. In overruling this motion, the trial court noted that the state’s case is “largely, if not entirely, circumstantial,” and that in view of defense counsel’s expertise and experience in criminal cases, he could not see any compelling reason for granting a continuance at that time.
However, this court is convinced that the trial court’s refusal to grant a continuance deprived appellant of a fair trial. As the trial judge *95acknowledged, the evidence offered by the prosecution was almost entirely circumstantial. In such cases, the court should utilize the utmost care to ensure that a defendant is afforded every opportunity to demonstrate that such evidence is consistent with a theory of innocence. This is particularly true where a penalty of death is a possibility. Thorough investigation of all pertinent facts is crucial in a case such as the one at bar where a theory of innocence is supported by numerous facts.7 The refusal of the trial court to allow appellant’s attorneys time to investigate the possibly vital facts surrounding the presence of two unidentified, unquestioned persons at the hotel at the time of the murder substantially prejudiced appellant’s ability to present a complete defense, and deprived him of the effective assistance of his counsel.
In State v. Price (1973), 34 Ohio St. 2d 43 [63 O.O.2d 82], this court held that a denial of a continuance is not an abuse of discretion where movant’s counsel asserts to the court that he is in fact prepared for trial. Here, appellant’s counsel protested to the court that they were not prepared to go forward because of the lack of time to complete the investigations, and that without a continuance they could not provide their client with effective assistance in his defense. Although a motion for a continuance is addressed to the sound discretion of the trial court, State v. Unger (1981), 67 Ohio St. 2d 65 [21 O.O.3d 41], we find that under these circumstances the ends of justice required that appellant be granted additional time to pursue this potentially crucial evidence. See R.C. 2945.02. We therefore conclude that the trial court abused its discretion in refusing to grant the requested continuance.
In conclusion, based on the foregoing reasons, appellant’s convictions are reversed, and the sentence of death is vacated. The cause is hereby remanded to the trial court for further proceedings consistent with this opinion.

Judgment reversed and cause remanded.

Celebrezze, C.J., Sweeney and Locher, JJ., concur.
Celebrezze, C.J., concurs separately.
Wright, J., concurs in part and dissents in part.
Holmes and Douglas, JJ., dissent.

 Specifically, defense counsel’s statement was as follows:
“We would like to have an opportunity to — the hearing, I anticipate that it will not be an extensive hearing and I would like a chance to discuss this with my co-counsel.
*89“I have not had an opportunity to discuss it with the defendant.
“I would request that maybe I can have ten minutes or so with the defendant to explain to him what our position is and what we anticipate happening with the mitigation hearing and we would like for him to consider what action we would like for him to take.”


 Generally, claims of ineffective assistance of counsel are evaluated by a two-part test: “First, the defendant must show that counsel’s performance was deficient. * * * Second, the defendant must show that the deficient performance prejudiced the defense. * * *” Strickland v. Washington (1984), 466 U.S. 668, 687. Accord State v. Lytle (1976), 48 Ohio St. 2d 391, 396-397 [2 O.O.3d 495], However, there are exceptions to this “cause-and-prejudice” test. In United States v. Cronic (1984), 466 U.S. 648, 659-660, the Supreme Court noted that there are “some occasions when although counsel is available to assist the accused during trial, the likelihood that any lawyer, even a fully competent one, could provide effective assistance is so small that a presumption of prejudice is appropriate without inquiry into the actual conduct of the trial. Powell v. Alabama, 287 U.S. 45 (1932), was such a case.” As stated by Justice Sutherland in Powell at 58-59: “It is not enough to assume that counsel * * * thought there was no defense, and exercised their best judgment in proceeding to trial without preparation. Neither they nor the court could say what a prompt and thoroughgoing investigation might disclose as to the facts. No attempt was made to investigate. No oppor*90tunity to do so was given. Defendants were immediately hurried to trial. * * * [A] defendant, charged with a serious crime, must not be stripped of his right to have sufficient time to advise with counsel and prepare his defense.” Then, quoting a Pennsylvania case with approval, Justice Sutherland declared: “ ‘It is vain to give the accused a day in court, with no opportunity to prepare for it, or to guarantee him counsel without giving the latter any opportunity to acquaint himself with the facts or law of the case. * * *’ ” Id. at 59.
We feel that, under the circumstances of the instant cause, a finding of presumed prejudice to the appellant is justified.


 Our conclusion that the absence of mitigating evidence was not the result of an informed, tactical decision on the part of counsel is buttressed by the record in this case. For example, the record discloses the following potentially mitigating circumstances:
(1) appellant’s family was close-knit and highly supportive of one another;
(2) appellant’s psychiatric examination indicated no emotional or mental problems;
(3) appellant graduated from high school, attended a trade school, worked for seven years in a foundry, and at one time owned his own home;
(4) appellant was married and has a young daughter;
(5) appellant had experienced difficulty with drug abuse which he has apparently conquered;
(6) appellant lost an eye at the age of ten, spent months in the hospital, and was consequently denied promotion to the next grade;
(7) appellant’s mother was a nurse at St. Luke’s Hospital before her death from cancer a year before appellant’s trial; and
(8) appellant turned himself in voluntarily to the police when he learned of the warrant for his arrest.
All of these circumstances would be relevant in mitigation. Yet absolutely no evidence on these factors was presented to the jury. This, combined with the statements by counsel indicating their failure to prepare for the penalty phase, strongly indicates that the complete absence of mitigating evidence did not result from a considered strategic judgment on the part of counsel.


 The aggravating circumstances listed in R.C. 2929.04(A) are as follows:
“(1) The offense was the assassination of the president of the United States or person in line of succession to the presidency, or of the governor or lieutenant governor of this state, or of the president-elect or vice president-elect of the United States, or of the governor-elect or lieutenant governor-elect of this state, or of a candidate for any of the foregoing offices. For purposes of this division, a person is a candidate if he has been nominated for election according to law, or if he has filed a petition or petitions according to law to have his name placed on the ballot in a primary or general election, or if he campaigns as a write-in candidate in a primary or general election.
“(2) The offense was committed for hire.
“(3) The offense was committed for the purpose of escaping detection, apprehension, trial, or .punishment for another offense committed by the offender.
“(4) The offense was committed while the offender was a prisoner in a detention facility as defined in section 2921.01 of the Revised Code.
“(5) Prior to the offense at bar, the offender was convicted of an offense an essential element of which was the purposeful killing of or attempt to kill another, or the offense at bar was part of a course of conduct involving the purposeful killing of or attempt to kill two or more persons by the offender.
“(6) The victim of the offense was a peace officer, as defined in section 2935.01 of the Revised Code, whom the offender had reasonable cause to know or knew to be such, and either the victim, at the time of the commission of the offense, was engaged in his duties, or it was the offender’s specific purpose to kill a peace officer.
*93“(7) The offense was committed while the offender was committing, attempting to commit, or fleeing immediately after committing or attempting to commit kidnapping, rape, aggravated arson, aggravated robbery, or aggravated burglary, and either the offender was the principal offender in the commission of the aggravated murder or, if not the principal offender, committed the aggravated murder with prior calculation and design.
“(8) The victim of the aggravated murder was a witness to an offense who was purposely killed to prevent his testimony in any criminal proceeding and the aggravated murder was not committed during the commission, attempted commission, or flight immediately after the commission or attempted commission of the offense to which the victim was a witness, or the victim of the aggravated murder was a witness to an offense and was purposely killed in retaliation for his testimony in any criminal proceeding.”


 For example, no fingerprints of appellant were found on the cash box, emptied during the robbery, or on the front doors of the Reno Hotel through which appellant supposedly escaped after committing the robbery and murder. No witness testified that appellant wore gloves that day. Not a trace of blood was found on the coat appellant was wearing at the time, although the victim had been shot five times at close range. Dirt particles found on the victim’s body and on appellant’s coat were found to be inconsistent. The murder weapon was never found. There is virtually no physical evidence which placed appellant inside the hotel on the day Eunice Graster was murdered therein.